Citation Nr: 0923682	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
disc/joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. M.D.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied 
a claim of entitlement to service connection for degenerative 
disc/joint disease of the cervical spine.
	
2.  The evidence added to the record since June 2001, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim to establish legal entitlement to service connection 
for degenerative disc/joint disease of the cervical spine. 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in December 2008, thus meeting the 
requirements of notice as related to Kent.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of  letters sent 
to the Veteran in August 2005 and December 2008 that 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in March 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the Veteran in the development 
of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records have been obtained. 
VA and private medical records have also been obtained. 
Furthermore, the Veteran was afforded a VA examination on 
November 2007 in which the examiner was provided the c-file 
for review, took down the Veteran's history, considered x-ray 
evidence, conducted a physical examination of the Veteran, 
and reached a conclusion based on his examination that is 
consistent with the record.  The examination is found to be 
adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a June 2008 hearing before 
the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal and Factual Analysis

Service connection for a cervical spine disorder was 
previously addressed and denied in a June 2001 rating 
decision.  The appellant was informed of the decision and of 
his right to appeal.  When a claimant fails to timely appeal 
an RO decision denying his claim for benefits, that decision 
becomes final and can no longer be challenged.  See DiCarlo 
v. Nicholson, 20 Vet. App. 52, 55 (2006).  Except as provided 
by law, when a case or issue has been decided and an appeal 
has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.  However, pursuant to 30 U.S.C. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The RO considered and denied the Veteran's claim of 
entitlement to service connection for degenerative disc/joint 
disease in June 2001.  The Veteran did not appeal that 
determination in a timely manner and it became final.  See 38 
U.S.C.A. § 7104.  In July 2005 the Veteran sought to reopen 
his claim and in December 2005 the RO denied his request to 
reopen.  The Veteran appeals from that denial. 

As stated, the RO's June 2001 rating decision is the last 
final determination of record with respect to the Veteran's 
degenerative disc/joint disease claim.  The pertinent 
evidence associated with the claims file at the time of that 
decision included service treatment records, statements from 
the Veteran, VA examinations from April 1971 and July 1992, 
VA treatment records from May 2000 through November 2000, 
statements from the Veteran's private physician R.T.F. and 
the results of a January 1999 MRI scan of the Veteran's 
cervical spine.

Service treatment records reveal that the Veteran was struck 
by a motorcycle June 1962 but do not reveal any complaints of 
neck pain at any point during service.  VA examination in 
April 1971 revealed the Veteran's musculoskeletal system was 
normal, with full range of motion of the cervical spine.  A 
July 1992 VA examination reveled the Veteran had full range 
of motion and no weakness or spasms of the back.  Though 
several orthopedic diagnoses were identified, no neck 
disorder was identified.  A January 1999 MRI identified a 
mildly abnormal cervical spine with small left posterior C4-5 
disc protrusion and questionable left C6-7 disc protrusion.  
A January 2000 statement from Dr. R.T.F. indicated chronic 
neck pain and significant cervical disc disease including 
multiple disc protrusions as demonstrated in the January 1999 
MRI.  Dr. R.T.F.'s opinion stated that the etiology of the 
Veteran's cervical disease was the 1962 motorcycle accident, 
however, the RO discounted Dr. R.T.F.'s opinion as not 
credible since it appeared to be based entirely on the 
Veteran's statements to the doctor and not on an independent 
review of the record.  Based on the lack of credible evidence 
linking the Veteran's degenerative disc/joint disease to 
active service, the RO denied the Veteran's claim.

In sum, at the time of the prior denial, there was evidence 
of post-service disability.  There was rejected evidence of 
in-service injury and rejected evidence of a nexus to 
service.

Evidence added to the record since that time includes: a May 
2000 statement from Dr. S.S.H. describing sever 
osteoarthritic changes in the Veteran's cervical spine; a 
June 2000 statement from Dr. R.T.F. repeating the findings of 
the January 1999 MRI discussed above; treatment records from 
Dr. R.T.F. indicating neck pain and a diagnosis of cervical 
radiculopathy; an April 2000 MRI showing degenerative changes 
in the cervical spine with mild reversal of the normal 
cervical lordosis; a November 1996 record showing that the 
Veteran reported to a Dr. S.H. complaining of a one week 
history of neck pain; an October 1997 record from Dr. S.H. 
showing a "lump" on the right side of the Veteran's neck; a 
January 1999 record indicating pain on the left side of the 
Veteran's neck; VA outpatient records from May, August and 
October 2000 as well as June 2002 indicating ongoing neck 
pain; a September 2006 discharge summery indicating MRI-
confirmed stenosis at C3-4 and C6-7 levels and a diagnosis of 
cervical radiculopathy.  Finally added to the record since 
the last final decision, was a VA examination conducted in 
November 2007 which revealed no significant degenerative 
disease of the spine and concluded that there was no 
"evidence that [the Veteran's] back was in any way injured 
while in the service."  The examination included review of 
x-ray evidence which revealed that the Veteran's spine showed 
"very minimal degenerative changes and shows that his spine 
is very well preserved for a patient 63 years of age."

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
In this case subsequent private medical opinions revealed 
diagnoses of degenerative disc/joint disease in the Veteran's 
spine.  However, any evidence of a degenerative disc/joint 
disease is merely duplicative of the diagnosis established in 
the January 1999 MRI which was before agency decisionmakers 
at the time of the last final decision.  Crucially, no 
evidence added to the record addresses the issue of etiology 
of the claimed degenerative disc/joint disease, except for 
the November 2007 VA examination which found no connection to 
service.  At the time of the prior denial, there was rejected 
evidence of in-service injury and rejected evidence of a 
nexus to service.  Recent medical evidence that rejects both 
the assertion of in-service injury and a nexus to service is 
cumulative.

For the forgoing reasons, the evidence submitted since the 
time of the last final decision does not relate to any 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).  For these reasons, the 
Board finds that criteria for new and material evidence as 
set forth under 38 C.F.R. § 3.156(a) have not been met with 
respect to this claim.

As no new and material evidence has been received since the 
last final denial in June 2001, the Veteran's request to 
reopen his claim for service connection for degenerative 
disc/joint disease of the cervical spine must be denied. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

The application to reopen a claim for service connection for 
degenerative disc/joint disease of the cervical spine is 
denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


